Citation Nr: 9933036	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death, to 
include consideration of the issue of entitlement to 
eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

2.  Entitlement to service connection for bilateral defective 
hearing, for accrued benefits purposes.

3.  Entitlement to service connection for the residuals of an 
injury of the left ear, for accrued benefits purposes.

4.  Whether the veteran had excessive countable income for 
the award of nonservice-connected pension benefits, for 
accrued benefits purposes.

5.  Entitlement to service connection for asbestosis, claimed 
as a residual of asbestos exposure, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service in the Merchant Marine from June 1944 to April 1945.  
In addition, the veteran has been certified as having been on 
oceangoing service from June 1, 1944 to June 23, 1944, from 
June 24, 1944 to July 16, 1944, from July 20, 1944 to August 
7, 1944, from August 8, 1944 to August 14, 1944, from April 
11, 1945 to April 30, 1945, from May 17, 1945 to August 8, 
1945, from August 27, 1945 to September 11, 1945, from 
September 15, 1945 to March 21, 1946, from June 6, 1946 to 
June 30, 1946, from July 1, 1946 to July 13, 1946, from 
August 29, 1946 to September 24, 1946, from September 25, 
1946 to October 24, 1946, from October 25, 1946 to November 
19, 1946, from November 20, 1945 to December 21, 1946, and 
from December 22, 1946 to January 15, 1947.

The Board of Veterans' Appeals (Board) also notes that the 
appellant has provided evidence which has shown that the 
veteran had previous service that included service onboard 
the SS Oregon which was sunk by shellfire from a German 
submarine on February 28, 1942.

The Board previously remanded this matter in April 1998 in 
order to clarify representation and for additional 
evidentiary development.  While the Board is satisfied that 
the action requested in its remand has been carried out to 
the extent possible, changes in the law since the Board's 
remand require the identification of additional issues on 
appeal and further remand, as explained more fully below.  

The Board's decision as to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for cause of death, to include 
consideration of the issue of entitlement to eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, will be deferred until the completion of the development 
requested in this remand.


REMAND

At the time of the veteran's death in March 1992, the veteran 
had several claims pending before the Board and/or the 
regional office (RO), consisting of entitlement to service 
connection for bilateral defective hearing, entitlement to 
service connection for the residuals of an injury of the left 
ear, whether the veteran had excessive countable income for 
the award of nonservice-connected pension benefits, and 
entitlement to service connection for asbestosis, claimed as 
a residual of asbestos exposure.  The Board notes that a 
December 1992 rating decision denied each of these claims, 
and that the appellant filed a timely notice of disagreement 
with this determination in March 1993.  However, the record 
then reflects that while the appellant was thereafter 
furnished with a statement of the case in April 1993, the 
statement of the case only addressed the issue of whether new 
and material evidence had been submitted to reopen the claim 
for service connection for cause of the death of the veteran.  
The RO has yet to issue a statement of the case with respect 
to the accrued benefits issues.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Malincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board finds that in view of the timely 
notice of disagreement filed by the appellant in March 1993 
as to the issues of entitlement to service connection for 
bilateral defective hearing, entitlement to service 
connection for the residuals of an injury of the left ear, 
whether the veteran had excessive countable income for the 
award of nonservice-connected pension benefits, and 
entitlement to service connection for asbestosis, claimed as 
a residual of asbestos exposure, the Board is required to 
remand these claims for issuance of an appropriate statement 
of the case.

The Board further finds that with respect to the issue of 
entitlement to service connection for asbestosis, claimed as 
a residual of asbestos exposure, a preliminary review of the 
record reveals that prior to the veteran's death, January 
1992 chest X-rays were interpreted to reveal multiple 
calcified pleural plaques bilaterally which were noted to be 
suggestive of previous asbestos exposure, and a January 1992 
private computed tomography (CT) chest scan was interpreted 
to reveal extensive pleural plaques with calcification 
consistent with asbestosis.  Prior thereto, a private chest 
X-ray from September 1988 revealed findings believed to be 
consistent with prior asbestos exposure, and a private chest 
X-ray from May 1990 was interpreted to reveal nodular 
densities that suggested the possibility of asbestosis.  The 
January 1992 findings were recently noted by a Department of 
Veterans Affairs (VA) examiner in July 1999.  The Board also 
observes that it was the opinion of the VA examiner that the 
veteran's cancer of the esophagus had no relationship to 
asbestos.  However, the Board finds that it is unclear from 
the record whether the examiner believed that the X-ray and 
CT findings were supportive of a diagnosis of asbestosis, and 
if so, whether the asbestosis was related to service.  
Therefore, as the appellant's claim for service connection 
for asbestosis for accrued benefits purposes is at least 
capable of substantiation and therefore well grounded, the 
Board finds that this issue requires additional medical 
development in the form of a supplemental medical opinion.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should then arrange for the 
veteran's claims file (including the 
private chest X-ray and CT findings from 
September 1988, May 1990, and January 
1992, and this remand) to be reviewed, 
preferably by the same physician who 
provided the medical opinions in July 
1999, in order to formulate responses to 
the following questions:

(a) Do the September 1988, May 1990, and 
January 1992 private chest X-ray and CT 
findings, or other evidence of record, 
support a diagnosis of asbestosis?

(b) If the answer to (a) is yes, what is 
the degree of medical probability that 
the veteran's asbestosis was related to 
service or to the cause of the death of 
the veteran?

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for cause of death, to include 
consideration of the issue of entitlement 
to eligibility for Dependents' 
Educational Assistance under 38 U.S.C. 
Chapter 35, entitlement to service 
connection for bilateral defective 
hearing, for accrued benefits purposes, 
entitlement to service connection for the 
residuals of an injury of the left ear, 
for accrued benefits purposes, whether 
the veteran had excessive countable 
income for the award of nonservice-
connected pension benefits, for accrued 
benefits purposes, and entitlement to 
service connection for asbestosis, 
claimed as a residual of asbestos 
exposure, for accrued benefits purposes.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case with respect to the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for cause of the 
veteran's death, and a statement of the 
case with respect to the accrued benefits 
issues, and given the opportunity to 
respond thereto.  

6.  The RO is reminded that any statement 
of the case issued with respect to the 
accrued benefits claims must contain all 
applicable laws and regulations, and the 
appellant must be advised of the time in 
which to perfect her appeal.  The 
appellant is admonished that the Board 
will not consider the accrued benefits 
claims without the filing of a timely 
substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











